Citation Nr: 0929536	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to October 
1944 and from March 1945 to August 1945, with additional 
service to be determined.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran states that his hearing loss and tinnitus are due 
to exposure to ship engine room noise while serving as a 
junior engineer in the American Merchant Marine.  In a May 
2007 statement, the Veteran reported that he served 
continuously on ocean-going ships from October 1942 to the 
fall of 1945.  The Veteran submitted personnel records 
showing he had active duty for VA purposes from July 1944 to 
October 1944 and from March 1945 to August 1945.  See 
38 C.F.R. § 3.7(x)(15).  

The RO has been unable to obtain the Veteran's service 
treatment and personnel records.  In January 2007, the RO 
sent the Veteran a letter requesting information regarding 
possible Public Health Service (PHS) medical treatment.  In 
its May 2007 statement of the case, the RO indicated that 
merchant seamen who served under the Veteran's jurisdiction 
of the Coast Guard do not have service medical records, and 
the Veteran has not alleged treatment at a PHS facility.  
However, the RO did not state whether or not service 
personnel records were available.  

The Board finds that a remand is necessary to make further 
attempts to obtain the Veteran's Merchant Marine service 
personnel records in order to verify his period of active 
duty.  If, after continued efforts, the RO is unable to 
obtain them and concludes that it is reasonably certain the 
records do not exist or further efforts to obtain them would 
be futile, the Veteran should be provided with notice in 
accordance with 38 C.F.R. § 3.159(e)(1).  

The Board also finds that the Veteran should be provided with 
a VA audiologic examination on remand.  The Board's duty to 
assist requires providing a medical examination or obtaining 
a medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's hearing loss 
and tinnitus claims have been met.  First, the evidence 
establishes that the Veteran suffered an event in service.  
Available service treatment records show that the Veteran 
served as an engineer aboard Merchant Marine vessels, 
confirming the Veteran's contention that he worked in engine 
rooms aboard ships, which exposed him to loud engine noise.   

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  A May 2006 VA medical center (VAMC) 
treatment note submitted by the Veteran contains a diagnosis 
of bilateral hearing loss.  In a May 2007 submission, the 
Veteran stated that he began experiencing hearing loss 
shortly after service.  

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the 
Veteran's lay statement satisfies this criterion.  McLendon, 
20 Vet. App. at 82-83.  At this time, the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, and the Veteran should be provided with an 
appropriate examination. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make efforts to obtain personnel 
records of the Veteran's Merchant Marine 
service.  If, after continued efforts to 
obtain those records, it is reasonably 
certain that they do not exist or further 
efforts to obtain them would be futile, 
provide the Veteran with written notice of 
that fact compliant with 38 C.F.R. 
§ 3.159(e)(1).  

2.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his bilateral 
hearing loss and tinnitus.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any hearing loss and 
tinnitus found on examination is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the Veteran's 
military activity.  The examiner should 
provide a detailed rationale for this 
opinion.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 
3.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss and tinnitus should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


